DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 10/09/2020 in which claims 1, 7, 10, 11, 17, and 20, were amended.  Currently, claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/13/2021, has been considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The word “outward” appears to be misspelled in the 11th and 16th lines, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. (PGPub 2002/0147429).
[Claims 1 and 11]  Cowan teaches a syringe and connector system (figure 6a, items 500’/900) for use in a medical injection procedure (paragraph [0007]), the syringe and connector system comprising: 
a syringe (figure 6a, item 500’) having a proximal end and a distal end with a syringe nozzle (figure 6a, item 520’) on the distal end (paragraph [0125]); and 
a connector assembly (figure 6a, item 900) configured for releasably engaging the syringe nozzle (figures 6a and 6b), the connector assembly comprising: 
a body (figure 6a, item 910) having a proximal end and a distal end spaced apart along a longitudinal axis (figure 6a) and a fluid fitting (figure 6a, item 920) at the proximal end of the body, wherein the fluid fitting (figure 6a, item 920) is configured for releasably engaging the syringe nozzle (figure 6b; paragraph [0137]); 
a passageway (central longitudinal passageway shown in figures 6a/6b) defined by and extending through the body (figure 6a, item 910) and the fluid 
at least one deflectable locking arm (figure 6a, items 940a/940b) having a distal end connected to the body (via item 946) and a proximal end (figure 6a, near 942a/942b), wherein the proximal end of the at least one deflectable locking arm (figure 6a, items 940a/940b) is configured for deflecting in a radially outward direction (via outward face of item 540’) from the body (figure 6a, item 910) to releasably engage an engagement portion (figure 6a, item 540’) of the syringe nozzle (figure 6a, item 520’) (paragraph [0137]); and 
at least one locking element (figure 6a, item 950) disposed on at least a portion of the at least one deflectable locking arm (figure 6a, items 940a/940b), the at least one locking element (figure 6a, item 950) movable with movement of the at least one deflectable locking arm (figure 6a, items 940a/940b) between a first position (figure 6a) where the at least one locking element (figure 6a, item 950) is disengaged from the engagement portion (figure 6a, item 540’) of the syringe nozzle (figure 6a, item 520’) and a second position (figure 6e) where the at least one locking element (figure 6a, item 950) is engaged with the 
[Claims 2 and 12]  Cowan teaches the limitations of claims 1 and 11, upon which claims 2 and 12 depend.  In addition, Cowan discloses at least one releasing tab (figure 6a, items 942a/942b) provided on the at least one deflectable locking arm (figure 6a, items 940a/940b) to assist in deflecting the proximal end of the at least one deflectable locking arm (figure 6a, items 940a/940b) in the radial direction relative to the distal end of the at least one deflectable locking arm (figure 6a, items 940a/940b) (paragraph [0137]).
[Claims 3 and 13]  Cowan teaches the limitations of claims 1 and 11, upon which claims 3 and 13 depend.  Cowan also discloses at least one gripping tab (figure 6a, items 942a/942b) on the body (figure 6a, item 910) for gripping the connector assembly (figure 6a, item 900).
[Claims 4 and 14]  Cowan teaches the limitations of claims 1 and 11, upon which claims 4 and 14 depend.  Cown also teaches the at least one deflectable locking arm (figure 6a, items 940a/940b) comprises two deflectable locking arms (figure 6a, items 940a and 940b) provided on opposing sides of the longitudinal axis of the body (figure 6a, item 910) (figure 6a), and 
wherein the proximal end of each of the two deflectable locking arms (figure 6a, items 940a/940b) are movable apart from one another to move the at least one locking element (figure 6a, item 950) of each of the two deflectable locking arms (figure 6a, 
[Claims 5 and 15]  Cowan teaches the limitations of claims 1 and 11, upon which claims 5 and 15 depend.  Cowan further discloses a protective skirt (figure 6a, items 942a/942b) provided at the proximal end of the at least one deflectable locking arm (figure 6a, items 940a/940b), 
wherein the protective skirt (figure 6a, items 942a/942b) is shaped to surround at least a portion of the syringe nozzle (figure 6a, item 520’) when the connector assembly (figure 6a, item 900) is engaged with the syringe nozzle (figure 6a, item 520’) (figure 6e).
[Claims 6, 9, 16, and 19]  Cowan teaches the limitations of claims 1 and 11, upon which claims 6, 9, 16, and 19, depend.  In addition, Cowan teaches an opposing fitting (tubing manifold) (figure 6a, item 930) provided at the distal end of the body (figure 6a, item 910) for connecting to tubing of a tube set (paragraph [0137]).
[Claims 7 and 17]  Cowan teaches the limitations of claims 1 and 11, upon which claims 7 and 17 depend.  Cowan also teaches the at least one deflectable locking arm (figure 6a, items 940a/940b) is deflected radially outward by a lip (figure 6a, edge of item 540’) on the engagement portion (figure 6a, item 540’) of the syringe nozzle (figure 6a, item 520’) upon pressing the connector assembly (figure 6a, item 900) against the lip to releasably engage the at least one locking element (figure 6a, item 950) with the engagement portion (figure 6a, item 540’) of the syringe nozzle (figure 6a, item 520’) (paragraphs [0137], [0139], [0140], [0141]).
[Claims 10 and 20]  Cowan teaches the limitations of claims 2 and 12, upon which claims 10 and 20 depend.  Cowan also discloses the at least one deflectable locking arm (figure 6a, items 940a/940b) disengages (figure 6a) the engagement portion (figure 6a, item 540’) of the syringe nozzle (figure 6a, item 520’) by a user deflecting the proximal end of the at least one deflectable locking arm (figure 6a, items 940a/940b) in the radially outward direction relative to the body (figure 6a, item 910) using the at least one releasing tab (figure 6a, items 942a/942b) (figures 6a and 6b; paragraph [0137]).
[Claim 18]  Cowan teaches the limitations of claim 11, upon which claim 18 depends.  Cowan further discloses the syringe nozzle (figure 6a, item 520’) comprises: 
an inner member (figure 6a, item 522’) having a fluid channel in fluid communication with an interior of the syringe (figure 6a; paragraph [0125]); 
an outer annular skirt (figure 6a, interior portion of item 540’) spaced apart from the inner member (figure 6a, item 522’) by an annular space (figure 6a); and 
wherein the engagement portion (figure 6a, item 540’) of the syringe nozzle (figure 6a, item 520’) is located on a radially outer surface of the outer annular skirt (figure 6a, interior portion of item 540’) (figure 6a; paragraph [0125]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (PGPub 2002/0147429), in view of Wong et al. (PGPub 2004/0254541).
[Claim 8]  Cowan teaches the limitations of claim 1, upon which claim 8 depends.  Cowan does not specifically disclose a piercing member extending from a distal end of the body and in fluid communication with the passageway.
However, Wong teaches a connection assembly (figures 1a and 1b, item 101) comprising a piercing member (figure 1b, item 103), extending from a distal end of a connector assembly body (figure 1b, item 102), which is in fluid communication with a passageway (figure 1b, item 107) extending through the connector assembly body (figures 1a and 1b; paragraph [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the distal end of the body taught by Cowan, to have utilized a piercing member in fluid communication with the passageway, as taught by Wong, in order to provide increased functionality and versatility, by allowing for a means by which the connector assembly might be utilized with female connection types.

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to independent claims 1 and 11, applicant’s representative asserts the prior art to Cowan fails to teach the claimed amendments reciting “wherein the passageway has a radiused distal end that transitions into a substantially linear proximal end and wherein an outer surface of the passageway has a taper having an angle (B) that is larger than an angle (A) of a taper of an inner member of the syringe nozzle.”  The examiner respectfully disagrees.  Specifically, applicant’s representative states the relative angles taught by Cowan are “substantially the same” (in the embodiment relied upon in the rejection above).  (The examiner notes the relative angles in other embodiments, not relied upon by the rejection above, are immaterial.)  First, it is clear that “substantially the same” is not equivalent to the term “identical.”  In fact, if the angles between the two connecting structures taught by Cowan were “identical,” the two structures would be incapable of mating.  Furthermore, as indicated in the rejection above, the mating of the connecting structures taught by Cowan are not only in line with the mating of the structures shown in applicant’s figure 36, but the angle B would inherently be larger than angle A, as currently claimed.  Given this, applicant’s representative’s arguments are unconvincing.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/15/2021